Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-10 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 3-12-21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert (US 4858556) in view of Smith (US 20050003196) and Nomura (US 20020064595).

As to claim 1, Siebert discloses a film formation apparatus comprising:
A processing chamber that defines a processing space in which a forming process on a substrate can be performed (abstract: pvd system; figure 7: chamber 10);
A sputter particle emitter configured to emit particles in the processing space (figure 7:sputtering source 120 and ion beam source 128);
A substrate mounting unit provided in the processing space and configured to mount a plurality of substrates thereon (figure 7: substrate fixture 16 [mounting unit] for substrates 14; figure 3: top down view of substrate fixture with a plurality of substrates);
A sputtered particle shield plate provided between the sputtered particle emitter and the substrate mounting unit and having a passage hole that allows the sputtered particles emitted from the sputtered particle emitter to pass therethrough and be obliquely incident to the substrates (figure 7: rotary shutter 32; figure 11: view of shutter with opening 158; figure 9: embodiment of ion beam deposition source 128 at an angle with respect to substrates 14);
The substrate unit comprising a plurality of mounting stages for substrates (figure 3: substrate carriers on orbiting planetary carrier);
A base having circular shape configured to rotatably support the substrate stages (figure 3: orbiting planetary carrier);
A base driver to rotate the base and a stage driver to rotate the mounting stages relative to the base, the mounting stages maintained in the same planar direction (figure 3: showing orbit rotation and substrate carrier relative rotation; col 11 lines 44-58: independent drive systems for orbital and carrier rotation).

Siebert, while disclosing a shield plate with a hole to expose a deposition target, as discussed above, is silent as to a plurality of holes.
Nomura discloses a deposition apparatus in which multiple rotating substrates are placed opposite multiple deposition sources with shielding plates placed therebetween (figure 3).  Nomura discloses knowledge in the art of using multiple holes within the shielding plate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a shield structure as disclosed by Nomura, in the system of Siebert, because this prevents target contamination (Nomura at paragraphs 24 and 58).
As to the claim limitation of the relative rotation of mounting stage and base to maintain a constant planar direction (equal and opposite angular velocities),  it is important to note that the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  Here, Siebert explicitly oppositely rotating substrate supports and base members (figure 3, arrow directions) and a computer control mechanism for speed and direction (col 11 lines 44-50).  Therefore, Siebert necessarily is capable of achieving the rotational direction and speeds required by the instant claim limitations.  However, for the purposes of compact prosecution and because the method steps are required to be met for the method claims within the application, Smith is provided for this teaching.
Smith discloses a deposition chamber in which multiple substrates are provided with individual rotation mechanisms on a base rotation support (figure 1: substrates 14 which individually rotate while base plate 13 also rotates).  Smith also discloses knowledge in the art of rotating the substrates with an equal and opposite velocity to the base so that the substrates 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use equal and opposite angular velocities, as disclosed by Smith, in the system of Siebert, because this improves deposition uniformity (Smith at paragraphs 37-38).

As to claim 5, Siebert discloses a film formation method comprising:
A processing chamber that defines a processing space in which a forming process on a substrate can be performed (abstract: pvd system; figure 7: chamber 10);
A sputter particle emitter configured to emit particles in the processing space (figure 7:sputtering source 120 and ion beam source 128);
A substrate mounting unit provided in the processing space and configured to mount a plurality of substrates thereon (figure 7: substrate fixture 16 [mounting unit] for substrates 14; figure 3: top down view of substrate fixture with a plurality of substrates);
A sputtered particle shield plate provided between the sputtered particle emitter and the substrate mounting unit and having a passage hole that allows the sputtered particles emitted from the sputtered particle emitter to pass therethrough and be obliquely incident to the substrates (figure 7: rotary shutter 32; figure 11: view of shutter with opening 158; 
The substrate unit comprising a plurality of mounting stages for substrates (figure 3: substrate carriers on orbiting planetary carrier);
A base having circular shape configured to rotatably support the substrate stages (figure 3: orbiting planetary carrier);
A base driver to rotate the base and a stage driver to rotate the mounting stages relative to the base, the mounting stages maintained in the same planar direction (figure 3: showing orbit rotation and substrate carrier relative rotation; col 11 lines 44-58: independent drive systems for orbital and carrier rotation);
Relative rotation and revolving of the substrate stages and base past the passage hole (abstract; figure 14).


Siebert, while disclosing a shield plate with a hole to expose a deposition target, as discussed above, is silent as to a plurality of holes.
Nomura discloses a deposition apparatus and method in which multiple rotating substrates are placed opposite multiple deposition sources with shielding plates placed therebetween (figure 3).  Nomura discloses knowledge in the art of using multiple holes within the shielding plate structure to prevent cross contamination between targets during multiple deposition processes performed in the same chamber (paragraphs 24 and 58).

Siebert, while disclosing oppositely rotating mechanisms, is silent as to maintaining a uniform planar position for the substrates during rotation.
Smith discloses a deposition chamber in which multiple substrates are provided with individual rotation mechanisms on a base rotation support (figure 1: substrates 14 which individually rotate while base plate 13 also rotates).  Smith also discloses knowledge in the art of rotating the substrates with an equal and opposite velocity to the base so that the substrates do not rotate relative to a fixed point (maintain a planar position) to increase deposition uniformity in thickness and stresses (paragraphs 37-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use equal and opposite angular velocities, as disclosed by Smith, in the method of Siebert, because this improves deposition uniformity (Smith at paragraphs 37-38).
As to claim 9, Siebert and Nomura both disclose passage holes with longitudinal direction perpendicular to the rotational plane of the substrates (Siebert at figure 7 and Nomura at figure 4).


Claims 2-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert (US 4858556)  in view of Nomura and Smith, as applied to claim 1 above, and further in view of Lavi (US 20110293835).
As to claim 2, while Siebert discloses a stage drive to rotate the mounting stages for the substrates synchronously (figure 3; col 11 lines 44-58: single drive system and controller for mounting stage rotation), and Smith discloses maintaining the planar position of the substrate during rotation, these references does not explicitly disclose a first and second rotation shaft provided coaxially with a power transmitter therebetween to rotate the base and mounting stages.
Lavi discloses a deposition chamber (paragraph 2) in which a plurality of substrate carriers are rotated while a base carrier is independently rotated (abstract; figure 3a; paragraph 35).  Lavi also discloses knowledge in the art of a central shaft for rotating the base carrier via a first driver (figure 3a: central hollow shaft 344 connected to driver 214) and a coaxial outer hollow shaft connected to the second driver to rotate the substrate carriers (figure 3a: hollow shaft 310 connected to driver 216) and a controllable power transmission mechanism therebetween (figure 3a: gears 342, 328, 326 312 and 308; paragraph 36) to precisely control thicknesses and positions of the substrates (abstract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the drive mechanisms of Lavi, in the system of Siebert, because this allows for the dual rotation required by both references to obtain controlled position and coating profiles (Lavi at abstract).

As to claim 4 and 7, Siebert discloses a controller to control the rotation of both the base and substrate carrier independently as desired, and therefore would be capable of performing the claimed rotation rate (col 11 lines 44-58: independent drive systems and controllers for orbital and carrier rotation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siebert in view of Nomura, Smith and Lavi, as applied to claim 3 above, and further in view of McCarron (US 20170111022).
As to claim 10, Siebert and Nomura disclose a deposition source and shield, as discussed above, but are silent as to a collimator between the source and shield.
McCarron discloses a film formation apparatus in which a collimator is provided between a target material source and a shield (figure 11: target 166, collimator 170 and aperture 150 in shield 180) in order to control the microstructure of the deposited film (paragraph 135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a collimator, as disclosed by McCarron, .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments with respect to the newly added claim limitations have been considered but are moot in view of the new grounds of rejection as discussed above.  Smith discloses knowledge in the art of planetary and orbital rotation of substrates in equal and opposite angular velocities to maintain a relative position of the substrate during rotational movement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794